Gregory, J.,
concurring in the result.
I concur in the result reached in this case.
The constitutional question of judicial review is not raised here, and therefore it was not necessary to discuss it. This was practically conceded at the bar of this court. Counsel *610for the parties in interest waived the question, and stated that they were not interested in it. All of the language used in the majority opinion regarding a true review and judicial review is outside of the case and dicta.
But, if the question were properly in this case, we would not be interested in what is termed a true review. The requirements of the Constitution of the United States are met when a judicial review is provided and not a true review. Judicial review simply means that, when a utility company claims in a rate case that its property is confiscated by the rate established, there must be some tribunal before which the utility company may have the question judicially determined upon an independent judgment both as to the law and the facts. Ohio Valley Water Company v. Ben Avon Borough, 253 U. S. 287, 64 L. Ed. 908, 40 S. Ct. 527.
This court should set aside an order of the Corporation Commission establishing a rate only when it appears that the Commission has exceeded its constitutional or statutory authority; or that its action has resulted from an unreasonable exercise of its authority; or that it is based upon a mistake of law; or is contrary to the evidence or without evidence to support it; or that the rate fixed is so low as to amount to confiscation and deprive the utility company of its property without due process of law.
In conclusion, there is no language in the Aetna Case which can fairly be construed as holding that the provisions of the Virginia Constitution, relating to transportation and transmission cases, are rendered invalid by the Constitution of the United States.